Case 3:19-mj-00061-KAP Document 1 Filed 10/16/19 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF THE SEARCH OF: )

)
1234WJWJ@GMAIL.COM ) Magistrate No. J4-6( ms"
MAINTAINED BY GOOGLE, INC. )
1600 AMPHITHEATER PARKWAY ) [UNDER SEAL]
MOUNTAIN VIEW, CA 94043 )

APPLICATION AND AFFIDAVIT FOR SEARCH WARRANT

I, Jason Adams, a Special Agent (SA) with Homeland Security Investigations, being duly

sworn, depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, I am a Special Agent with the Department of Homeland Security (DHS),
Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSD, assigned
to the Pittsburgh, Pennsylvania Office. I have been so employed since July 2009. As part of my
duties as an HSI Special Agent, I investigate criminal violations relating to high technology crime,
cyber-crime, child exploitation and child pornography including violations pertaining to the illegal
distribution, receipt, possession, and production of materials depicting the sexual exploitation of
children. I have received training in the area of child exploitation offenses and computer forensic
examinations. I have conducted and assisted in numerous child exploitation investigations and I
have executed numerous Search Warrants related to child exploitation investigations. In this
regard, I have reviewed extensive samples of child pornography, including videos, photographs,
and digital reproductions of photographs or other print media. I am also responsible for enforcing

federal criminal statutes involving immigration and customs violations.
Case 3:19-mj-00061-KAP Document 1 Filed 10/16/19 Page 2 of 27

2. The statements in this affidavit are based in part on information provided by other
HSI agents and on my investigation of this matter. Since this affidavit is being submitted for the
limited purpose of securing a Search Warrant, J have not included each and every fact known to
me concerning this investigation. I have set forth only the facts that I believe are necessary to
establish probable cause to believe that contraband and evidence, fruits, and instrumentalities of
violations of 18 U.S.C. §§ 2252(a)(2) and (b)(1) (receipt/distribution of a visual depiction of a
minor engaged in sexually explicit conduct); and 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2)
(possession of and access with intent to view a visual depiction of a minor engaged in sexually
explicit conduct), are presently contained in information associated with the e-mail account
1234wjwj@gmail.com.

STATUTORY AUTHORITY

3. As noted above, this investigation concerns alleged violations of the following:

a. Title 18, United States Code, Sections 2252(a)(1) and (b)(1) prohibit any
person from knowingly transporting or shipping, or attempting or conspiring to transport
or ship, any visual depiction using any means or facility of interstate or foreign
commerce, or in or affecting interstate or foreign commerce, by any means, including by
computer or mail, if the production of such visual depiction involved the use of a minor
engaging in sexually explicit conduct and such visual depiction is of such conduct.

b. Title 18, United States Code, Sections 2252(a)(2) and (b)(1) prohibit any
person from knowingly receiving or distributing, or attempting or conspiring to receive or
distribute, any visual depiction using any means or facility of interstate or foreign
commerce, or that has been mailed or shipped or transported in or affecting interstate or

foreign commerce, or which contains materials which have been mailed or so shipped or
Case 3:19-mj-00061-KAP Document 1 Filed 10/16/19 Page 3 of 27

transported, by any means including by computer, or knowingly reproducing any visual
depiction for distribution using any means or facility of interstate or foreign commerce,
or in or affecting interstate or foreign commerce or through the mails, if the production of
such visual depiction involved the use of a minor engaging in sexually explicit conduct
and such visual depiction is of such conduct.

c. Title 18, United States Code, Sections 2252(a)(4)(B) and (b)(2) prohibit
any person from knowingly possessing or accessing with the intent to view, or attempting
or conspiring to possess or access with the intent to view, 1 or more books, magazines,
periodicals, films, video tapes, or other matter which contain any visual depiction that has
been mailed, or has been shipped or transported using any means or facility of interstate
or foreign commerce or in or affecting interstate or foreign commerce, or which was
produced using materials which have been mailed or so shipped or transported, by any
means including by computer, if the production of such visual depiction involved the use
of a minor engaging in sexually explicit conduct and such visual depiction is of such
conduct.

DEFINITIONS
4. The following definitions apply to this Affidavit and Attachment A:

a. “Anime,” as used herein, refers to refers to Japanese-style cartoon
animation that is characterized by colorful graphics, vibrant characters, and
fantastical themes, which may or may not include depictions of minors engaged in
sexually explicit conduct.

b. “Child erotica,” as used herein, means materials or items that are

sexually arousing to persons having a sexual interest in minors but that are not
Case 3:19-mj-00061-KAP Document 1 Filed 10/16/19 Page 4 of 27

necessarily obscene or do not necessarily depict minors engaging in sexually
explicit conduct.

c. “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any
visual depiction, including any photograph, film, video, picture, or computer or
computer-generated image or picture, whether made or produced by electronic,
mechanical or other means, of sexually explicit conduct, where (a) the production
of the visual depiction involved the use of a minor engaged in sexually explicit
conduct, (b) the visual depiction is a digital image, computer image, or computer-
generated image that is, or is indistinguishable from, that of a minor engaged in
sexually explicit conduct, or (c) the visual depiction has been created, adapted, or
modified to appear that an identifiable minor is engaged in sexually explicit
conduct.

d. “Computer,” as used herein, refers to “an electronic, magnetic,
optical, electrochemical, or other high-speed data processing device performing
logical or storage functions, and includes any data storage facility or
communications facility directly related to or operating in conjunction with such
device” and includes smartphones, and mobile phones and devices. See 18 U.S.C.
§ 1030(e)(1).

e. “Computer hardware,” as used herein, consists of all equipment
that can receive, capture, collect, analyze, create, display, convert, store, conceal,
or transmit electronic, magnetic, or similar computer impulses or data. Computer
hardware includes any data-processing devices (including central processing

units, internal and peripheral storage devices such as fixed disks, external hard
Case 3:19-mj-00061-KAP Document 1 Filed 10/16/19 Page 5 of 27

drives, “thumb,” “jump,” or “flash” drives, which are small devices that are
plugged into a port on the computer, and other memory storage devices);
peripheral input/output devices (including keyboards, printers, video display
monitors, and related communications devices such as cables and connections); as
well as any devices, mechanisms, or parts that can be used to restrict access to
computer hardware (including physical keys and locks).

f. “Computer passwords and data security devices,” as used herein,
consist of information or items designed to restrict access to or hide computer
software, documentation, or data. Data security devices may consist of hardware,
software, or other programming code. A password (a string of alpha-numeric
characters) usually operates what might be termed a digital key to “unlock”
particular data security devices. Data security hardware may include encryption
devices, chips, and circuit boards. Data security software may include
programming code that creates “test” keys or “hot” keys, which perform certain
pre-set security functions when touched. Data security software or code may also
encrypt, compress, hide, or “booby-trap” protected data to make it inaccessible or
unusable, as well as reverse the process to restore It.

g. “File Transfer Protocol” (“FTP”) is a standard network protocol
used to transfer computer files from one host to another over a computer network,
such as the Internet. FTP, built on client-server architecture, uses separate control
and data connections between the client and the server.

h. A “hash value” is a unique alpha-numeric identifier for a digital

file. A hash value is generated by a mathematical algorithm, based on the file’s
Case 3:19-mj-00061-KAP Document 1 Filed 10/16/19 Page 6 of 27

content. A hash value is a file’s “digital fingerprint” or “digital DNA.” Two files
having identical content will have the same hash value, even if the file names are
different. On the other hand, any change to the data in a file, however slight, will
change the file’s hash value, even if the file name is unchanged. Thus, if two files
have the same hash value, they are said to be identical, even if they have different
file names.

1. “Internet Protocol address” or “JP address,” as used herein, refers
to a unique number used by a computer or other digital device to access the
Internet. Every computer or device accessing the Internet must be assigned an
IP address so that Internet traffic sent from and directed to that computer or
device may be directed properly from its source to its destination. Most Internet
Service Providers (ISPs) control a range of IP addresses. IP addresses can be
“dynamic,” meaning that the ISP assigns a different unique number to a computer
or device every time it accesses the Internet. IP addresses might also be “static,”
if an ISP assigns a user’s computer a particular IP address that is used each time
the computer accesses the Internet. ISPs typically maintain logs of the
subscribers to whom IP addresses are assigned on particular dates and times.

j- “Internet Service Providers” (“ISPs”), as used herein, are
commercial organizations that are in business to provide individuals and
businesses access to the Internet. ISPs provide a range of functions for their
customers including access to the Internet, web hosting, e-mail, remote storage,

and co-location of computers and other communications equipment.
Case 3:19-mj-00061-KAP Document 1 Filed 10/16/19 Page 7 of 27

k. The “Internet” is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of the
Internet, connections between devices on the Internet often cross state and
international borders, even when the devices communicating with each other are
in the same state.

L “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any person
under the age of eighteen years.

m. “Records,” “documents,” and “materials,” as used herein, include
all information recorded in any form, visual or aural, and by any means, whether
in handmade, photographic, mechanical, electrical, electronic, or magnetic form.

n. “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2),
means actual or simulated (a) sexual intercourse, including genital-genital, oral-
genital, anal-genital, or oral-anal, whether between persons of the same or
opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or
(e) lascivious exhibition of the genitals or pubic area of any person.

0. A “storage medium” is any physical object upon which computer
data can be recorded. Examples include hard disks, RAM, floppy disks, flash
memory, CD-ROMs, and other magnetic or optical media.

p. A “website” consists of textual pages of information and
associated graphic images. The textual information is stored in a specific format
known as Hyper-Text Mark-up Language (“HTML”) and is transmitted from web

servers to various web clients via Hyper-Text Transport Protocol (“HTTP”).
Case 3:19-mj-00061-KAP Document 1 Filed 10/16/19 Page 8 of 27

q- “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other electronic
means which is capable of conversion into a visual image, and data which is
capable of conversion into a visual image that has been transmitted by any means,
whether or not stored in a permanent format.

PROBABLE CAUSE
Initiation of Investigation and Overview of “Website M”

5. In March 2012, HSI Phoenix initiated an investigation into a password-protected,
fee-based website, identified herein as “Website M,”! following an interview with a Website M
user (“S1) in connection with a separate child exploitation investigation. $1 allowed HSI
agents to assume $1’s online identify on Website M, and provided agents with $1’s username
and password.”

6. A user can only locate and access Website M if the user knows its current web
address. Once the user enters the correct web address, a box appears that requires the user to
enter a “user name” and “password.” The user cannot access the site without first entering that
information. Once the user enters a valid username and password, Website M’s home page
appears. The opening page depicts nude anime (i.e., drawings, sketches or cartoons) lasciviously

displaying their genitals. The term “Private Club” also appears on the home page

 

1 Law enforcement knows the actual name of Website M. However, the investigation
into users of Website M remains ongoing, and public disclosure of Website M’s actual name would
potentially alert its members to the investigation, likely provoking members to notify other
members of the investigation, to flee, and/or to destroy evidence. Accordingly, to preserve the
confidentiality and integrity of the ongoing investigation, the actual name and other identifying
details of Website M remain undisclosed in this affidavit.

2 S1 provided SAs with the web address for Website M and S$1’s login information
to Website M but S1 has not provided sufficient information to law enforcement to understand
how S1 originally obtained the web address or login information for Website M.
Case 3:19-mj-00061-KAP Document 1 Filed 10/16/19 Page 9 of 27

7. Several interviewed Website M members have told agents that they received an e-
mail message inviting them to join the site and set up a username and password after they
purchased child erotica from another website. Following that purchase, they received a sample
image of hardcore child pornography along with the question “Are you interested in seeing more
of this?” When they clicked “yes,” Website M sent them another email with instructions of how
to access and join the website.

8. After gaining access to Website M by using $1’s user name and login, HSI
Phoenix agents determined that it advertises files of child pornography for purchase. Once
logged in as a member, the user sees the names of folders available for purchase, which contain
previews or samples of images contained in the folders. As of March 2012, the website
advertised that it offered 600,000 images and 400 hours of video. Such images and videos are
organized into folders, the contents of which can be accessed after downloading them by
purchasing a password. At all times relevant to this investigation, Website M hosted its content
on a server physically located outside of the United States.

9. Throughout HSI’s investigation, Website M has typically charged between $40
USD and $110 USD to purchase the password for encrypted archive files containing multiple
images and/or videos of child pornography and child erotica. The majority of archive files cost
$89 USD.* Once downloaded, the user can “decrypt” the selected archive file by entering in the
purchased password to reveal multiple images and/or video files. Phoenix HSI Special Agents

have made undercover purchases or accessed several archive files available for purchase, which

 

3 A digital archive file is used to store multiple files within a single, compressed file,
which can make it easier to store and transmit numerous files at the same time. File extensions
associated with digital archive files include “.rar” and “.zip.”
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 10 of 27

revealed that most of the archive files contained between 500 and 2,000 image and/or video files,
the majority of which are child pornography.

10. ‘Investigating agents also found that Website M allows members to preview
“samples” of the images/videos contained in an archive folder prior to purchase. Investigating
agents visited Website M and previewed more than 100 sample folders. Agents found that the
majority of the images and videos found in the sample or preview folders depicted apparent
minors, and many depicted what appeared to be pre-pubescent minors engaged in sexual activity
with adults and/or posed in a sexually explicit manner.

11. Over the course of their investigation, which has involved previewing “samples”
and then downloading multiple archive files via Website M, investigating agents have found that
the “sample” images and/or video screenshots corresponded to the full sets of image and video
files contained in downloaded archive files.

12. After selecting an archive file for purchase, the member pays for its password via
credit card. Website M then automatically sends an email to the member with the encryption
password for the archive. The member must first download the archive file to a digital device
and enter that password to decrypt and de-compress it.

Undercover Purchases Confirmed “Website M” Sells Child Exploitative Material

13.  Asnoted above, HSI obtained membership information to Website M via a
consensual takeover of $1’s account. Between April 2014 and May 2017, investigating agents
made multiple undercover purchases of archive files from Website M.

14. For example, in April 2014, investigating agents (posing as $1) successfully
downloaded archive files from Website M. Review of the de-compressed image files, based

upon an analysis of hash values, determined that the purchased files included video and image
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 11 of 27

files from a series of tmages that the National Center for Missing and Exploited Children has
identified and verified to depict a pre-pubescent minor child who appears to be less than ten
years of age at the time the image was made. Purchased files included the following: “180-
2.AVI 9Yo Jenny licked by dog. 16min./with sound.” The screenshot for this video depicts a
nude, blindfolded, prepubescent female who appears to be less than ten years of age lying on her
back while a dog licks her genitals. Over twenty additional pictures from the same series were
included, such as an image of the same nude prepubescent female performing fellatio on a dog.
Financial Records Linked to Website M

15. On May 26, 2017, an HSI Phoenix agent, working in an undercover capacity,
purchased an archive file from Website M titled “SIBERIAN MOUSE #36.” This file was
selected because it was listed on the opening page as being newly added (as of January 2017)
and agents verified the images within the sample folder contained images depicting apparent
minors engaged in sexually explicit conduct. When the investigating agent purchased the
“SIBERIAN MOUSE #36” file, the agent received a confirmation email from the email address
“TheScript Support” through a payment processor based in the United States that stated, “Your
order is currently being processed.”

16. HSI agents investigated the link between the U.S. based payment processor and
Website M. Investigating agents identified the U.S. company as both a payment processor and
online business management tool used by Website M.

17. On July’31, 2017, a federal magistrate in the District of Arizona signed a Search
Warrant for the electronic data in the possession of the U.S. payment processor related to their

business transactions with and on behalf of Website M.
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 12 of 27

18. On August 11, 2017, the U.S. payment processor provided several spreadsheets in
compliance with the Search Warrant. One of the spreadsheets listed all the transactions the
company processed on behalf of Website M. This list included over 1,000 purchases made to
Website M.

Identifying WILLIAM JONES as a Purchaser of Child Exploitative Material from Website
M

19. In September 2017, HSI analyzed the U.S. payment processor records and
identified individuals who made multiple purchases from Website M.

20. The U.S. payment processor records indicate that WILLIAM JONES made
approximately one (1) purchase from Website M on February 6, 2017.

21. According to the U.S. payment processor records, the email address to which it
sent the auto-generated receipts and passwords for purchases made by WILLIAM JONES on

Website M was 1234wjwj@gmail.com.

Evidence That WILLIAM JONES Downloaded Child Exploitive Material from Website M
22. Based upon the U.S. payment processor records, HSI generated the following list
documenting a purchase WILLIAM JONES made via the U.S. payment processor from Website

M along with identifying information linked to the purchase.

 

 

 

 

 

 

 

 

 

 

 

Date File Purchased First Name | Last Name | Phone
02/06/2017 PHP SCRIPT 19 | William Jones 814-720-7866
Email Address Currency | Total
1234wjiwj@gmail.com | 13397 S. Mosiertown Rd., | USD &9
Meadville, PA 16335

 

 

 

 

 

 

23. Upon reviewing WILLIAM JONES’ purchase history from the U.S. payment

processor, it was noted that the file purchased was titled “PHP SCRIPT 19”. Based on your
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 13 of 27

affiant’s knowledge and experience regarding other investigations related to Website M, there
were multiple other file’s available for purchase at Website M which displayed a similar file
naming convention beginning with the letters “PHP” followed by two- and three-digit numbers.
Your affiant has reviewed several of these files and found that they are archive files containing
images depicting minors engaging in sexually explicit conduct.

24, Based on undercover purchases from Website M, investigating agents determined
that the only way someone can view the full content of the archive file selected appears to be to:
1) download the archive file from the website and 2) enter the password provided by the website,
via email, after payment is verified. There does not appear to be any way to view the full content
of folders within the site itself, even with a purchased password.

25. Based on undercover purchases from Website M, the investigation, and my
training and experience, it appears that Website M generates a billing name for each archived file
available for purchase that corresponds with the name of a commonly purchased “script,” in
order to disguise the actual contents of the file purchased from the payment processor or anyone
else who has access to the billing statement. Note that, in the chart above, the purchase contains
a title that includes the term “script.” A “script” is computer code or software that makes a
computer run smoother and faster. Some examples are “Perl,” “JavaScript” and “PHP.”

Website M named each of the archive files it sells so that it would appear as if its Members
purchased “scripts” instead of child pornography. The investigation further revealed that
Website M registered its business with the U.S. payment processor under the name “The Scripts”

in order to appear as a legitimate company.
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 14 of 27

Identification of the WILLIAM JONES

26. I reviewed the financial purchase records provided by the U.S. payment processor
and noted the purchase by WILLIAM JONES listed his billing address as 13397 S. Mosiertown
Rd., Meadville, PA 16335.

27. | Acheck with the Pennsylvania Department of Transportation on or about July 27,
2018 revealed WILLIAM JONES, with date of birth November 18, 1968, was issued
Pennsylvania driver’s license number 29108758 on October 28, 2017 and this license displays
the address “13397 S MOSIERTOWN RD APT 2 MEADVILLE, PA 16335.” A photograph of
the adult male depicted in this record was obtained.

28.  Acheck of the criminal history for WILLIAM JONES revealed he had been
issued Federal Bureau of Investigation number 426814ACS in relation to a 2003 felony
conviction for child molestation and the sentence was cight (8) years. As a result, WILLIAM
JONES is a registered sex offender in the state of Pennsylvania.

29. Acheck of the Pennsylvania sex offender registry website on July 27, 2018,
revealed a Pennsylvania State Police Megan’s Law Public Report that lists the primary address
of WILLIAM JONES as “13397 S MOSIERTOWN RD APT 2 MEADVILLE PA 16335.” The
photographs in this report depict an adult male with similar facial appearance as the adult male
depicted in Pennsylvania driver’s license number 29108758, referred to in paragraph 27.

30. Acheck of public information and law enforcement databases revealed that
WILLIAM JONES resided at 13397 S. Mosiertown Rd., Meadville, PA 16335 with Ching Hsieh
from approximately January of 2009 until January of 2019.

31. Acheck of public, law enforcement and U.S. Department of Homeland Security

databases revealed that Ching Hsieh is an adult female citizen of Taiwan with date of birth
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 15 of 27

October 8, 1961. Records also indicate Ching Hsich is also known as Ching Hsieh-Jones and
Meg Jones. A photograph of the adult female depicted in these records was obtained.

32. Acheck of publicly-available property record information from Crawford County,
PA, which encompasses Meadville, revealed that the residence located at 13397 S. Mosiertown
Rd., Meadville, PA 16335 was owned by WILLIAM J ONES and Ching Hsieh from
approximately January of 2009 until January of 2019.

33. | Acheck of law enforcement databases indicated WILLIAM JONES and Ching
Hsieh had moved from Crawford County, PA to Somerset County, PA. A check of publicly-
available property record information from Somerset County on September 18, 2019, revealed
that in February of 2019, WILLIAM JONES and Ching Hsieh had purchased the residence
located at 1233 Old Lincoln Highway, Stoystown, PA 15563.

34. On September 18, 2019, your affiant, HSI Special Agent Fina Abramovitz (SA
Abramovitz), and additional HSI Agents, proceeded to 1233 Old Lincoln Highway, Stoystown,
PA 15563. Upon knocking on the front door of the residence, Ching Hsieh answered, and your
affiant and SA Abramovitz identified themselves as law enforcement officers by presenting
badges and credentials. Your affiant positively identified Ching Hsieh by facial match to U.S.
Department of Homeland Security photographs. Agents then asked to enter the residence to
speak with Ching Hsieh and she agreed. Prior to the interview, your affiant confirmed Ching
Hsieh spoke and understood the English language. Your affiant also verbally advised Ching
Hsieh of her Miranda rights and that she was not under arrest and she affirmed her
understanding. Your affiant then informed Ching Hsieh that Agents were present to discuss an
issue related to WILLIAM JONES, the internet, financial transactions, and child explottation.

Your affiant confirmed that Ching Hsieh understood the term “child exploitation”. Ching Hsieh
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 16 of 27

stated that she and WILLIAM JONES had become matried while they lived in Meadville, PA
and that approximately a year ago they moved to Somerset County, PA because WILLIAM
JONES had found a new job in Somerset, PA. Ching Hsieh informed Agents that she was fully
aware of the sex offender status of WILLIAM JONES and did not have access to his mobile
telephone or his user account on their shared computer. Ching Hsieh then asked if she should
call her husband, WILLIAM JONES, to come home and Agents agreed.

35. Following Ching Hsieh’s telephone call to WILLIAM JONES, your affiant asked
Ching Hsieh if her husband was known to carry a firearm. Ching Hsieh stated he did not but that
he was given a gun and ammunition by a former tenant that owed them $4-5,000 in past-due
rent. Your affiant asked where the gun was located and Ching Hsieh stated it was in the
residence, downstairs. Your affiant asked Ching Hsieh to lead Agents to the gun and
ammunition and she agreed to do so. Ching Hsieh then led your affiant and SA Abramovitz to a
room in the basement and identified the gun leaning against a wall and ammunition on a shelf.
Agents observed the gun to be a shotgun and the ammunition to be approximately ten (10)
unspent 12-gauge shotgun shells contained in a clear plastic bag. Due to the illegal nature of the
gun and ammunition as it relates to ownership by WILLIAM JONES, a convicted felon, and
pursuant to Title 18, United States Code 922(g)(1), Agents removed the gun and ammunition
from the residence.

36. While in the basement, referred to in paragraph 35, your affiant noticed that
multiple computers were located on a shelf above the ammunition. Your affiant obtained a
photograph of this shelf.

37. Following removal of the gun and ammunition, referred to in paragraph 35,

WILLIAM JONES arrived at the residence as Agents returned upstairs. Your affiant
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 17 of 27

encountered WILLIAM JONES at the entrance and asked to speak with him. WILLIAM JONES
suggested speaking in a nearby vehicle and your affiant agreed. Your affiant, SA Abramovitz,
and WILLIAM JONES then proceeded to your affiant’s unmarked HSI vehicle. Your affiant
and WILLIAM JONES sat in the back seat while SA Abramovitz sat in the driver’s seat. Your
affiant verbally advised WILLIAM JONES of his Miranda rights and that he was not under
arrest and he affirmed his understanding. Your affiant then informed WILLIAM JONES that
Agents were present to discuss an issue related to the internet, financial transactions, and child
exploitation. Your affiant asked WILLIAM JONES what he understood child pornography to
be and he stated it was children in sexual acts. WILLIAM JONES agreed that a minor was
defined as anyone under the age of 18 years. ‘Your affiant then informed WILLIAM JONES that
it was believed he had purchased and downloaded password-protected files containing child
pornography when he lived in Meadville, PA. WILLIAM JONES denied this activity and then
stated that he didn’t recall purchasing and downloading files containing child pornography but if
your affiant said he had done so then he must have.

38.  Atthe conclusion of the interview referred to paragraph 37, your affiant asked
WILLIAM JONES for written consent to search his computers to make sure that no child
pornography was present. Without hesitation, WILLIAM JONES agreed to provide written
consent for his current Samsung mobile telephone and his current IBM Thinkpad Laptop
computer. Your affiant also asked WILLIAM JONES for consent to search the computers
observed in his basement and he stated that he had destroyed and thrown away the hard drives to
these computers by busting them up. Agents and WILLIAM JONES exited the vehicle and
returned to the residence and your affiant asked WILLIAM JONES if he would show your

affiant the computers in the basement to confirm there were no hard drives contained in them.
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 18 of 27

WILLIAM JONES agreed and led your affiant and SA Abramovitz downstairs to the location of
the computers referred to in paragraph 36. Your affiant then observed there were two (2) tower
computers, one (1) laptop computer, and one (1) tablet computer on the shelf. WILLIAM
JONES removed the case of two (2) tower computers and your affiant observed a hard drive
contained inside one (1) with no apparent damage. WILLIAM JONES stated that he intended to
discard these computers. Your affiant again asked for consent to search these computers for the
presence of child pornography and WILLIAM JONES paused. Your affiant asked WILLIAM
JONES what he was thinking and he didn’t immediately answer. WILLIAM JONES then
informed Agents that he was hesitant to cooperate with law enforcement because he had done so
in the past and it resulted ina maximum sentence. WILLIAM JONES also informed Agents that
he did not want to do anything to disrupt his life. Your affiant asked what was on the computers
and WILLIAM JONES did not answer. Your affiant reminded WILLIAM JONES that written
consent to search his computers was being requested to make sure that no child pornography was
present. WILLIAM JONES then indicated he wanted to retain the computers and Agents
informed him that they needed to detain the computers. WILLIAM JONES then proceeded to
remove the hard drive from one (1) tower computer and hand it to Agents. WILLIAM JONES
then retrieved the laptop computer and tablet computer from the shelf and handed it to Agents.

39. While in the basement with WILLIAM JONES, referred to in paragraph 38, HSI
Special Agents Robert Connelly and Brandon Wargo came downstairs and were present when
WILLIAM JONES repeated to Agents that he had previously destroyed hard drives.

40. A few minutes following the events described in paragraphs 38 and 39, Agents

and your affiant were present in the living room of the residence with WILLIAM JONES and
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 19 of 27

Ching Hsieh. At this time, WILLIAM JONES repeated that he intended to throw away the
computers in the basement and indicated that his wife had knowledge of this intention.

41. Based upon the multiple statements of WILLIAM JONES regarding his previous
destruction of hard drives, and intention to destroy his computers, WILLIAM JONES?’ statement
that he must have downloaded files containing child pornography, and WILLIAM JONES’
confirmation that he had owned the hard drive and computers in his basement while living in
Meadville, PA, Agents detained one (1) hard drive from a tower computer, one (1) laptop
computer, and one (1) tablet computer to prevent the destruction of potential evidence.

42. Your affiant asked WILLIAM JONES if the computers, referred to in paragraphs
36 and 38, were from the time he had lived in Meadville, PA and he confirmed that they were.
WILLIAM JONES added that he had them for years.

43. During the consent search of the Samsung cell phone belonging to WILLIAM
JONES, referred to in paragraph 38, your affiant observed that the telephone number of this
device is 814-720-7866 which matches the telephone number contained in the payment
processing information, referred to in paragraph 22.

44, On September 23, 2019, your affiant applied for and was issued a federal search
warrant for the electronic devices referred to in paragraph 41. This search warrant was executed
on September 25, 2019. A subsequent review of the contents of the Seagate Hard Drive revealed
multiple e-mail addresses associated with Google, Inc. including
“contactwilliamjones@gmail.com” and “wj1234wj@gmail.com”, which contains the same
letters and is similar to the e-mail address contained in the original lead;

“1234wjwj@gmail.com”, referred to in paragraph 22. In addition, this hard drive was found to
Case 3:19-mj-00061-KAP Document 1 Filed 10/16/19 Page 20 of 27

contain internet history records with the term “gmail” and corresponding access dates between
approximately February 5, 2014 and January 16, 2018.

45. A review of the contents of the laptop computer, referred to in paragraph 38 as an
IBM Thinkpad Laptop, and now fully identified as a Lenovo Thinkpad Laptop, revealed multiple
e-mail addresses associated with Google, Inc. including “contactwilliamjones@gmail.com” and
“Ww 1234wj@gmail.com”, which contains the same letters and is similar to the e-mail address
contained in the original lead; “1234wjwj@gmail.com”, referred to in paragraph 22. In addition,
this laptop computer was found to contain internet history records with the term “gmail” and
corresponding access dates between approximately September 6, 2016 and July 19, 2019.

46. | Based on my investigative experience related to child exploitation investigations,
and the training and experience of other law enforcement officers with whom I have had
discussions, your affiant knows that during the course of investigations associated with “Website
M” in the Western District of Pennsylvania, at least one (1) other individual has confirmed the
process of obtaining child pornography that is described in paragraph 12 which involves
downloading an encrypted archive file then receiving the password to this archive file to their e-
mail address after purchase. Your affiant also knows that this individual has indicated that child
pornography may not be saved because once the password is purchased and received, the
individual can always download the encrypted archive again.

CHARACTERISTICS COMMON TO INDIVIDUALS WHO, RECEIVE, POSSESS,

AND/OR ACCESS WITH INTENT TO VIEW CHILD PORNOGRAPHY

47. Based on my investigative experience related to child exploitation investigations,
and the training and experience of other law enforcement officers with whom I have had

discussions, | know there are certain characteristics common to individuals who receive, possess,
Case 3:19-mj-00061-KAP Document 1 Filed 10/16/19 Page 21 of 27

and/or access with intent to view child pornography:

a. Such individuals may receive sexual gratification, stimulation, and
satisfaction from contact with children, or from fantasies they may have viewing
children engaged in sexual activity or in sexually suggestive poses, such as in
person, in photographs, or other visual media, or from literature describing such
activity.

b. Such individuals may collect sexually explicit or suggestive
materials in a variety of media, including photographs, magazines, motion
pictures, videotapes, books, slides and/or drawings or other visual media.
Individuals who have a sexual interest in children or images of children
oftentimes use these materials for their own sexual arousal and gratification.
Further, they may use these materials to lower the inhibitions of children they are
attempting to seduce, to arouse the selected child partner, or to demonstrate the
desired sexual acts.

c. Such individuals almost always possess and maintain their hard
copies of child pornographic material, that is, their pictures, films, video tapes,
magazines, negatives, photographs, correspondence, mailing lists, books, tape
recordings, etc., in the privacy and security of their home or some other secure
location. Individuals who have a sexual interest in children or images of children
typically retain pictures, films, photographs, negatives, magazines,
correspondence, books, tape recordings, mailing lists, child erotica, and
videotapes for many years.

d. Likewise, such individuals often maintain their child pornography
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 22 of 27

images in a digital or electronic format in a safe, secure, and private environment,
such as a computer and surrounding area. These child pornography images are
often maintained for several years and are kept close by, usually at the possessor’s
residence, inside the possessor’s vehicle, or, at times, on their person, or in cloud-
based online storage, to enable the individual to view the child pornography
images, which are valued highly. Some of these individuals also have been found
to download, view, and then delete child pornography on their computers or
digital devices on a cyclical and repetitive basis.

e. Importantly, evidence of such activity, including deleted child
pornography, often can be located on these individuals’ computers and digital
devices through the use of forensic tools. Indeed, the very nature of electronic
storage means that evidence of the crime is often still discoverable for extended
periods of time even after the individual “deleted” it.*

f. Such individuals also may correspond with and/or meet others to
share information and materials, rarely destroy correspondence from other child
pornography distributors/possessors, conceal such correspondence as they do their
sexually explicit material, and often maintain lists of names, addresses (including
e-mail addresses), and telephone numbers of individuals with whom they have
been in contact and who share the same interests in child pornography.

g. Such individuals prefer not to be without their child pornography

 

4 See United States v. Carroll, 750 F.3d 700, 706 (7th Cir. 2014) (concluding that 5-year delay was
not too long because “staleness inquiry must be grounded in an understanding of both the behavior of child
pornography collectors and of modem technology”); see also United States v. Seiver, 692 F.3d 774 (7th Cir. 2012)
(Posner, J.) (collecting cases, ¢.g., United States v. Allen, 625 F.3d 830, 843 (5th Cir. 2010); United States v.
Richardson, 607 F.3d 357, 370-71 (4th Cir. 2010); United States v. Lewis, 605 F.3d 395, 402 (6th Cir. 2010).)
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 23 of 27

for any prolonged time period. This behavior has been documented by law
enforcement officers involved in the investigation of child pornography
throughout the world.
BACKGROUND ON CHILD PORNOGRAPHY, COMPUTERS, AND THE INTERNET
48. . have had both training and experience in the investigation of computer-related
crimes. Based on my training, experience, and knowledge, I know the following:

a. Computers and digital technology are the primary way in which
individuals interested in child pornography interact with each other. Computers
serve four functions in connection with child pornography: production,
communication, distribution, and storage.

b. Digital cameras and smartphones with cameras save photographs
or videos as a digital file that can be directly transferred to a computer by
connecting the camera or smartphone to the computer, using a cable or via
wireless connections such as “Wi-Fi” or “Bluetooth.” Photos and videos taken on
a digital camera or smartphone may be stored on a removable memory card in the
camera or smartphone. These memory cards are often large enough to store
thousands of high-resolution photographs or videos.

c. A device known as a modem allows any computer to connect to
another computer using telephone, cable, or wireless connection. Mobile devices
such as smartphones and tablet computers may also connect to other computers
via wireless connections. Electronic contact can be made to literally millions of

computers around the world. Child pornography can therefore be easily,
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 24 of 27

inexpensively and anonymously (through electronic communications) produced,
distributed, and received by anyone with access to a computer or smartphone.

d. The computer’s ability to store images in digital form makes the
computer itself an ideal repository for child pornography. Electronic storage
media of various types — to include computer hard drives, external hard drives,
CDs, DVDs, and “thumb,” “jump,” or “flash” drives, which are very small
devices, which plug into a port on the computer — can store thousands of images —
or Videos at very high resolution. It is extremely easy for an individual to take a
photo or a video with a digital camera or camera-bearing smartphone, upload that
photo or video to a computer, and then copy it (or any other files on the computer)
to any one of those media storage devices. Individuals can easily store, carry or
conceal media storage devices on their persons. Individuals also often carry
Smartphones and/or mobile phones.

e. The Internet affords individuals several different venues for
obtaining, viewing, and trading child pornography in a relatively secure and
anonymous fashion.

f. Individuals also use online resources to retrieve and store child
pornography. Some online services allow a user to set up an account with a
remote computing service that may provide e-mail services and/or electronic
storage of computer files in any variety of formats. A user can set up an online
storage account (sometimes referred to as “cloud” storage) from any computer or

smartphone with access to the Internet. Even in cases where an individual uses
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 25 of 27

online storage, however, law enforcement can find evidence of child pornography
on the user’s computer, smartphone or external media in most cases.
g. As is the case with most digital technology, communications by
way of computer can be saved or stored on the computer used for these purposes.
Storing this information can be intentional (i.e., by saving an e-mail as a file on
the computer or saving the location of one’s favorite websites in, for example,
“bookmarked” files) or unintentional. Digital information such as the traces of
the path of an electronic communication may also be automatically stored in
many places (e.g., temporary files or ISP client software, among others). In
addition to electronic communications, a computer user’s Internet activities
generally leave traces or “footprints” in the web cache and history files of the
browser used. Such information exists indefinitely until overwritten by other
data.
STORED WIRE AND ELECTRONIC COMMUNICATION ACCESS
49. Title 18, United States Code, Chapter 121, Sections 2701 through 2712, is entitled
the “Stored Communications Act” (SCA). Section 2703 of the SCA sets forth the procedure that
federal and state law enforcement officers follow to compel disclosure of various categories of
stored electronic information from service providers. This Court has jurisdiction to issue the
requested warrants because it is “a court of competent jurisdiction” as defined by Section
2711(3)(A)(i) of the SCA. This application is made pursuant to the Stored Communications Act
and the Federal Rules of Criminal Procedure.
50. Based on the foregoing, and consistent with Rule 41(e)(2)(B), your affiant is

applying for a Search Warrant that would permit seizing, imaging, or otherwise copying of all e-
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 26 of 27

mails, messages, and other information and electronic data that may be stored and found on
Google, Inc. servers which pertain to Google, Inc. e-mail account 1234wjwj@gmail.com that
reasonably appears to contain some or all of the evidence described in the Search Warrant and
would authorize a later review of the information consistent with the Search Warrant. The later
review may require techniques, including but not limited to computer-assisted scans of the entire
information, that might expose many parts of the information to human inspection in order to
determine whether it is evidence described by the Search Warrant.
REQUEST FOR SEALING OF WEBSITE/AFFIDAVIT
51. It is respectfully requested that this Court issue an order sealing, until further
order of this Court, all papers submitted in support of this Application, including the Application,
Affidavit, and Search Warrant, and the requisite inventory notice (with the exception of one copy
of the warrant and the inventory notice that will be provided to WILLIAM JONES). Sealing is
necessary because the items and information agents intend to seize are relevant to an ongoing
investigation and agents will not search all of the targets of this investigation at this time. Based
upon my training and experience, your affiant has learned that online criminals actively search
for criminal affidavits and Search Warrants via the Internet, and disseminate them to other online
criminals as they deem appropriate, i.e., post them publicly online through forums. Premature
disclosure of the contents of this Affidavit and related documents may have a significant and
negative impact on this continuing investigation and may jeopardize its effectiveness by alerting
potential targets to the existence and nature of the investigation, thereby giving them an
opportunity to flee, or to destroy or tamper with evidence.
CONCLUSION

52. Based on the foregoing, there is probable cause to believe that the federal criminal
Case 3:19-mj-00061-KAP Document1 Filed 10/16/19 Page 27 of 27

statutes cited herein have been violated, and that the contraband, property, evidence, fruits and
instrumentalities of these offenses, more fully described in Attachment A, are located at the

locations also described in Attachment A. I respectfully request that this Court issue a Search
Warrant for the locations described in Attachment A, authorizing the seizure and search of the

items also described in Attachment A.

Ga

J ox Adams
pegial Agent
eland Security Investigations

Sworn and subscribed before me this 16th day of October 2019.

Wales

UNITED STATES MAGISTRATE JUDGE

 
